United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Harrisburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-472
Issued: September 30, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 14, 2010 appellant filed a timely appeal from the June 15, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic
injury claim and the September 21, 2010 nonmerit decision denying his request for merit review.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a right shoulder injury while in the
performance of duty on April 28, 2010; and (2) whether the refusal of OWCP to reopen
appellant’s case for further merit review pursuant to 5 U.S.C. § 8128(a) constituted an abuse of
discretion.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 3, 2010 appellant, a 41-year-old postal inspector, filed a traumatic injury claim
alleging that he sustained a right shoulder injury on May 28, 2010 while lifting weights during a
work-related physical fitness regime.2 A May 3, 2010 duty status report, signed by
Dr. Timothy S. Ackerman, a Board-certified osteopath, specializing in orthopedic surgery,
indicated that appellant was injured while lifting weights on the date in question during a
physical fitness program.
In a letter dated May 12, 2010, OWCP informed appellant that the information submitted
was insufficient to establish his claim and allowed him 30 days to submit additional information,
including a detailed account of the alleged injury and a physician’s report, with a diagnosis and a
rationalized opinion as to the cause of the diagnosed condition.
Appellant submitted a May 3, 2010 report from Dr. Ackerman.
He informed
Dr. Ackerman that he had reinjured his right shoulder on April 28, 2010 during a physical fitness
routine.3 Appellant was reportedly working on an incline bench when his shoulder gave out.
Examination of the right shoulder revealed significant weakness with attempted supination.
Forward elevation was to 90 degrees; strength was 3/5 in the supraspinatus and 4/5 in the
infraspinatus and subscapular. There was no tenderness to palpation over the acromioclavicular
joint. X-rays of the cervical spine showed some anterior osteophyte which appeared to be
broken on the anterior aspect of the C5 region. Dr. Ackerman diagnosed a “likely C-spine injury
with nerve root impingement and a herniation of disc leading to the right shoulder, difficulty
secondary to weakness and/or rotator cuff tear or labral tear.” The record contains a May 3,
2010 x-ray of the cervical spine and right shoulder.
In an undated statement, appellant indicated that he had never experienced strength loss
in his right shoulder prior to the claimed April 28, 2010 injury. He noted that in March 2009, he
had a prior claim for a right shoulder injury, which resulted in pain rather than weakness.
In a May 27, 2010 report, Dr. Ackerman reviewed the history of injury, as related by
appellant. Appellant reported that a week before the April 28, 2010 incident he was doing
incline bench workout and felt a twinge in his neck and some pain in the posterior aspect of the
neck and shoulder. The pain improved until April 28, 2010 when he was doing incline bench
again and the weights gave out on him. Appellant had been experiencing pain ever since, with
occasional twinges in his neck to the posterior shoulder and neck pain to significant weakness in
his arm. Examination of the neck revealed full range of motion and 5/5 muscle strength.
Appellant was actively able to raise his right arm to about 120 degrees and abduct to 90 degrees.
Strength in the supraspinatus, infraspinatus and subscap was 4/5. Appellant had no weakness of
biceps flexion. He did, however, have weakness with supination (4.5/5) and weakness in the
triceps. A magnetic resonance imaging (MRI) scan of the cervical spine revealed right
2

Appellant was in a physical fitness program sanctioned by his employing establishment whereby he must spend
three hours on off-duty time engaged in physical fitness.
3

Dr. Ackerman noted that appellant sustained a prior work-related right shoulder injury in April 2009. (File No.
xxxxxx008).

2

paracentral disc protrusion at C5-6 with mild compression on the cervical cord at this level. An
MRI scan of the right shoulder did not reveal any labral tear, rotator cuff or internal derangement
other than some mild impingement and rotator cuff tendinitis. Dr. Ackerman opined that the
shoulder was “clear.” Regarding the cervical spine, based on MRI scan findings and significant
weakness, he recommended evaluation by a spine specialist. In an accompanying duty status
report, Dr. Ackerman noted findings of cervical disc protrusion and released appellant to return
to full duty.
Appellant submitted May 27, 2010 progress notes from Dr. Eric M. Kutz, a Boardcertified osteopath, specializing in orthopedic surgery, who related that appellant “recently was
weight lifting and developed an acute onset of weakness of the right upper extremity.”
Dr. Kutz’s examination of the cervical spine revealed slight decreased range of motion,
secondary to stiffness. Sensation was intact. Grip strength was 5/5. Flexion and extension at the
elbow and wrist were 5/5. Strength was 4/5 with adduction of the right shoulder. A recent MRI
scan showed significant degenerative changes at C5-6. Dr. Kutz diagnosed degenerative disc
disease at C5-6 with disc protrusion.
The record contains a June 14, 2010 memorandum of conference between Team Leader
Murphy of the employing establishment and an OWCP claims examiner. Team Leader Murphy
confirmed that appellant was in fact performing authorized physical training at home as part of
the employing establishment’s physical fitness program when he was injured.
The record contains progress notes for the period June 3 through 10, 2010, signed by a
physical therapist.
By decision dated June 15, 2010, OWCP denied appellant’s claim. Although it accepted
that the work event occurred as alleged, it found that the medical evidence did not contain a
diagnosis that could be connected to the accepted event and, therefore, was insufficient to
establish that appellant had sustained an injury under FECA on April 28, 2010.
On June 22, 2010 appellant requested reconsideration. He stated that Dr. Ackerman
informed him that his condition was a direct result of lifting weights. Appellant noted that his
injury was temporary and that his condition had improved as a result of prescribed physical
therapy. He represented that he was including a copy of a June 8, 2010 letter from
Dr. Ackerman confirming his opinion that the diagnosed condition was caused by the April 28,
2010 incident. No such letter was included with appellant’s request.4
Appellant submitted a May 27, 2010 prescription for physical therapy signed by
Dr. Kutz, containing a diagnosis of cervical sprain and degenerative joint disease. The record
also contains physical therapy notes for the period June 1 through 21, 2010, signed by physical
therapists.
By decision dated September 21, 2010, OWCP denied appellant’s request for
reconsideration on the grounds that the evidence submitted did not warrant merit review.

4

The record does not contain a copy of a June 8, 2010 letter from Dr. Ackerman.

3

LEGAL PRECEDENT -- ISSUE 1
FECA provides for payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.5 The phrase
“sustained while in the performance of duty” is regarded as the equivalent of the coverage
formula commonly found in workers’ compensation laws, namely, arising out of and in the
course of employment.6
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation, that an injury was sustained in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.7 When an employee claims that he sustained a traumatic injury in the
performance of duty, he must establish the fact of injury, consisting of two components, which
must be considered in conjunction with one another. The first is whether the employee actually
experienced the incident that is alleged to have occurred at the time, place and in the manner
alleged. The second is whether the employment incident caused a personal injury, and generally
this can be established only by medical evidence.8
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.9 An award of
compensation may not be based on appellant’s belief of causal relationship.10 Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.11 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under FECA.12

5

5 U.S.C. § 8102(a).

6

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
7

Robert Broome, 55 ECAB 339 (2004).

8

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54
ECAB 174 (2002). The term injury as defined by FECA, refers to a disease proximately caused by the employment.
5 U.S.C. § 8101(5). See 20 C.F.R. § 10.5(q)(ee).
9

Katherine J. Friday, 47 ECAB 591, 594 (1996).

10

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

11

Id.

12

20 C.F.R. § 10.303(a).

4

Causal relationship is a medical issue, and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.13
ANALYSIS -- ISSUE 1
OWCP accepted that appellant was a federal employee, that he timely filed his claim for
compensation benefits and that the April 28, 2010 work-related incident occurred as alleged and
occurred within the performance of duty.14 The issue, therefore, is whether he has submitted
sufficient medical evidence to establish that the employment incident caused an injury. The
medical evidence presented does not contain a rationalized medical opinion establishing that the
work-related incident caused or aggravated any particular medical condition or disability.
Therefore, appellant has failed to satisfy his burden of proof.
On May 3, 2010 Dr. Ackerman stated that appellant had reinjured his right shoulder on
April 28, 2010 during a physical fitness routine. He provided examination findings and
diagnosed a “likely C-spine injury with nerve root impingement and a herniation of disc leading
to the right shoulder, difficulty secondary to weakness and/or rotator cuff tear or labral tear.”
Dr. Ackerman did not provide a definitive diagnosis. Moreover, he did not offer an opinion as to
the cause of appellant’s cervical and shoulder conditions. Medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.15 Similarly, Dr. Ackerman’s May 3, 2010 duty status report lacks
probative value, as it does not contain a definitive diagnosis or an opinion on causal relationship.
In a May 27 report, Dr. Ackerman reviewed the history of the April 28, 2010 injury and
provided examination findings. He noted the results of a cervical spine MRI scan, which
revealed right paracentral disc protrusion at C5-6 with mild compression on the cervical cord,
and an MRI scan of the right shoulder, which did not reveal any labral tear, rotator cuff or
internal derangement other than some mild impingement and rotator cuff tendinitis. In an
accompanying duty status report, Dr. Ackerman noted findings of cervical disc protrusion and
released appellant to return to full duty. As neither report contained an opinion as to the cause of
appellant’s conditions, they are of limited probative value. Although Dr. Ackerman noted
appellant’s statement that he was injured on the date in question, he did not offer his own opinion

13

John W. Montoya, 54 ECAB 306 (2003).

14

OWCP confirmed with the employing establishment that at the time of injury appellant was performing
physical training at home as part of its physical fitness program.
15

Michael E. Smith, 50 ECAB 313 (1999).

5

on causal relationship or explain the medical process whereby the lifting incident would be
competent to cause the diagnosed conditions.
In May 27, 2010 progress notes, Dr. Kutz related that appellant “recently was weight
lifting and developed an acute onset of weakness of the right upper extremity.” He provided
examination findings and diagnosed degenerative disc disease at C5-6 with disc protrusion.
Although Dr. Kutz described the events of April 28, 2010, as reported by appellant, he did not
offer his own opinion as to the cause of appellant’s current condition. Therefore, his report is of
diminished probative value and is insufficient to establish appellant’s claim.
The record contains progress notes signed by a physical therapist. As these reports were
not signed by individuals that qualify as “physicians” under FECA, the Board finds that they do
not constitute probative medical evidence.16 The record does not contain an opinion by any
qualified physician supporting appellant’s contention that his neck or shoulder condition was
causally related to the accepted April 28, 2010 event.
Appellant expressed his belief that his neck and shoulder conditions resulted from the
April 28, 2010 employment incident. The Board has held that the mere fact that a condition
manifests itself during a period of employment does not raise an inference that there is a causal
relationship between the two.17 Neither the fact that the condition became apparent during a
period of employment, nor the belief that the condition was caused or aggravated by employment
factors or incidents, is sufficient to establish causal relationship.18 Causal relationship must be
substantiated by reasoned medical opinion evidence, which it is appellant’s responsibility to
submit. Therefore, appellant’s belief that his condition was caused by the work-related incident
is not determinative.
OWCP advised appellant that it was his responsibility to provide a comprehensive
medical report which described his symptoms, test results, diagnosis, treatment, and the doctor’s
opinion, with medical reasons, on the cause of his condition. Appellant failed to submit
appropriate medical documentation in response to OWCP’s request. As there is no probative,
rationalized medical evidence addressing how his claimed shoulder or neck condition was caused
or aggravated by his employment, he has not met his burden of proof in establishing that he
sustained an injury in the performance of duty causally related to factors of his federal
employment.

16

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as “physician” as defined in 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides
as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.” See
Merton J. Sills, 39 ECAB 572, 575 (1988).
17

See Joe T. Williams, 44 ECAB 518, 521 (1993).

18

Id.

6

LEGAL PRECEDENT -- ISSUE 2
FECA provides that OWCP may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision. The
employee may obtain this relief through a request to the district Office. The request, along with
the supporting statements and evidence, is called the “application for reconsideration.”19
The application for reconsideration must set forth arguments and contain evidence that
either:
(1) shows that OWCP erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by OWCP; or
(3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.20
A timely request for reconsideration may be granted if OWCP determines that the
employee has presented evidence and/or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits.21 Where
the request is timely but fails to meet at least one of these standards, OWCP will deny the
application for reconsideration without reopening the case for a review on the merits.22
ANALYSIS -- ISSUE 2
By decision dated June 15, 2010, OWCP denied appellant’s claim on the grounds that the
medical evidence failed to establish a causal relationship between the accepted April 28, 2010
incident and his current conditions. The issue is whether the evidence and argument submitted in
support of his June 22, 2010 request for reconsideration is sufficient to warrant further merit
review pursuant to 20 C.F.R. § 10.606(b)(2). The Board finds that appellant failed to show that
OWCP erroneously applied or interpreted a specific point of law, advance a relevant legal
argument not previously considered by OWCP, or submit relevant and pertinent evidence not
previously considered.
In his application for reconsideration, appellant did not identify a specific point of law or
show that it was erroneously applied or interpreted, nor did he advance a new and relevant legal
argument. Rather, his argument was based on the representation that Dr. Ackerman told him that
his condition was a direct result of lifting weights and that his injury was temporary and had
improved as a result of prescribed physical therapy. These arguments repeat those previously
made and are not legal in nature.
19

20 C.F.R. § 10.605.

20

Id. at § 10.606.

21

Donna L. Shahin, 55 ECAB 192 (2003).

22

20 C.F.R. § 10.608.

7

A claimant may be entitled to a merit review by submitting new and relevant evidence.
Appellant did not, however, submit new and relevant medical evidence in this case. He
submitted a May 27, 2010 prescription for physical therapy signed by Dr. Kutz, containing a
diagnosis of cervical sprain and degenerative joint disease. Appellant also submitted physical
therapy notes for the period June 1 through June 21, 2010. This information contained in these
documents is repetitive of those previously received and reviewed by OWCP and is, therefore
cumulative and duplicative in nature.23 The Board finds that Dr. Kutz’s report does not
constitute relevant and pertinent new evidence not previously considered by OWCP.24
Therefore, OWCP properly determined that this evidence did not constitute a basis for reopening
the case for a merit review. Appellant represented that he was including a copy of a June 8, 2010
letter from Dr. Ackerman confirming his opinion that the diagnosed condition was caused by the
April 28, 2010 incident. The Board notes that the record does not contain a letter from
Dr. Ackerman dated June 8, 2010.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish that he
sustained a traumatic injury in the performance of duty on April 28, 2010. The Board further
finds that OWCP did not abuse its discretion in refusing to reopen his case for further review of
the merits pursuant to 5 U.S.C. § 8128(a).

23

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a claim for merit review. Denis M. Dupor, 51 ECAB 482 (2000).
24

See Susan A. Filkins, 57 ECAB 630 (2006).

8

ORDER
IT IS HEREBY ORDERED THAT the September 21 and June 15, 2010 decisions of
the Office of Workers’ Compensation Programs are affirmed.25
Issued: September 30, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

25

Appellant may submit new evidence or argument with a written request for reconsideration to OWCP within
one year of this merit decision, pursuant to 5 U.S.C. § 8128 (a) and 20 C.F.R. §§ 10.605 through 10.607.

9

